        Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 1 of 30                             FILED
                                                                                          2020 Dec-17 AM 09:38
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

SIMPLE HELIX, LLC,                                 )
                                                   )
              Plaintiff,                           )
                                                   )
       vs.                                         )      Case No. 5:20-cv-00453-HNJ
                                                   )
RELUS TECHNOLOGIES, LLC, and                       )
WELLS FARGO BANK, N.A.,                            )
                                                   )
              Defendants.                          )

                    MEMORANDUM OPINON AND ORDER

       On October 8, 2020, this court entered a memorandum opinion and order

granting Defendant Relus Technologies, LLC’s Motion to Dismiss and dismissing all

claims against Relus Technologies, LLC (“Relus”). (Doc. 27). 1 On October 14, 2020,

Simple Helix filed a Motion for Leave to File an Amended Complaint Under Federal

Rule of Civil Procedure 15 to reassert account stated and breach-of-contract claims

against Relus. (Doc. 28).

       Like its original contractual claims, Simple Helix’s new account stated and

breach-of-contract claims arise from the allegedly fraudulent conduct of Steve Shickles,

its former corporate officer, to procure from Relus a $501,207 wire transfer to Shickles’s



1
  The court likewise granted Defendant Wells Fargo Bank, N.A.’s Motion to Dismiss and dismissed
all claims against Wells Fargo Bank, N.A. (Doc. 27).
                                                 1
          Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 2 of 30




personal bank account. For the reasons discussed herein, the court concludes Simple

Helix’s proposed account stated and breach-of-contract claims suffer the same

deficiencies that precluded these claims as originally pleaded. In particular, agency and

equitable principles foreclose Simple Helix from plausibly alleging that Relus breached

a contractual duty to furnish Simple Helix the $501,207 sum. The court therefore

denies Simple Helix’s Motion for Leave to File an Amended Complaint Under Federal

Rule of Civil Procedure 15.

                                   I. BACKGROUND

A.       This Court’s October 8, 2020, Memorandum Opinion and Order

         Simple Helix’s original Complaint asserted claims against Relus for open account

(“Count 1”), account stated (“Count 2”), money paid by mistake (“Count 3”),

conversion (“Count 4”), money had and received (“Count 6”), and breach of contract

(“Count 8”). (Doc. 1-1). As referenced previously, Simple Helix’s claims arose from

Shickles’s dealings with Relus, which culminated in Relus transferring $501,207 to

Shickles’s personal bank account. The court recounts the relevant factual background

of Simple Helix’s claims as described in its October 8, 2020, memorandum opinion and

order.

         On or about May 26, 2017, Shickles initiated a $656,358 wire transfer from

Simple Helix’s FirstBank account to Relus’s bank account. (Id. ¶ 12). The $656,358

transfer represented a $501,207 overpayment to Relus, as Simple Helix owed Relus only
                                             2
          Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 3 of 30




$155,151 for materials, supplies, and services. (Id. ¶ 39). On May 31, 2017, Shickles

emailed     Relus     employee      Brian     Eith    from     the    fictitious    email    account

“belinda.finley@simplehelix.com”2 to request a refund of the $501,207 overpayment.

(Id. ¶ 13, 14). Impersonating Finley, Shickles wrote:

        Mr. Eith,

        Hello, Mr. Shickles asked me to email the wiring instructions for the
        refund on the wire from his FirstBank Account.

        Please wire the $501,207.00 to the following account:

        Routing: 062000080
        Acct: [XXX]

        Wells Fargo Bank
        2754 Carl T Jones Dr Se
        Huntsville, AL 35802

        Once the wire has been sent, please send me confirmation so I can track
        it.

        Thanks,
        Belinda

    (Doc. 16-1 at 2). 3 The account number Shickles provided corresponded to his


2
  According to the original Complaint, Belinda Finley provided Simple Helix accounting services at
the time of the overpayment; though, she was not a Simple Helix employee. (Doc. 1-1 ¶ 13). Finley
neither created nor used the email address “belinda.finley@simplehelix.com.” (Id.)
3
  Relus appended to its Motion to Dismiss copies of Shickles’s May 31, 2017, email and the ensuing
reply chain. Because Simple Helix’s original Complaint referred to the emails comprising the May 31,
2017, email chain, and Simple Helix did not dispute the copies thereof Relus appended to its Motion,
the court considered the contents of the email chain in assessing Relus’s Motion to Dismiss. See Horne
v. Potter, 392 F. App’x 800, 802 (11th Cir. 2010) (citing Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir.
                                                   3
          Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 4 of 30




personal bank account at Wells Fargo. (Doc. 1-1 ¶ 14).

        Eith forwarded Shickles’s email to Relus’s Chief Operating Officer Scott Luce

and confirmed the $501,207 overpayment as “correct.” (Doc. 16-1 at 2). Eith further

stated: “The rest [$155,151] will cover the Ciena/Juniper order.” (Id.) Thereafter,

Luce replied to Shickles:

        Hi Belinda,
        Please confirm:
        Simple Helix wants the original wire from FirstBank ($656,358) that was
        sent to Relus partially refunded in the amount of ($501,207) sent to [a]
        Wells Fargo account.

(Id. at 1).



2005)); Harris v. Ivax Corp., 182 F.3d 799, 802 n.2 (11th Cir. 1999) (a court may consider documents
filed in conjunction with a motion to dismiss without converting the motion to a summary judgment
motion if those documents are central to the complaint and not in dispute). Neither Relus nor Simple
Helix appended a copy of the email chain to their filings vis-à-vis the instant Motion. However,
pursuant to the afore-cited authority, the court may nevertheless consider the email chain in assessing
Simple Helix’s Motion, as Simple Helix’s proposed Amended Complaint references the emails
comprising the email chain, and neither party disputes authenticity of the copies thereof. See Spencer
v. Nat’l City Mortg., No. 1:10-cv-3532-TCB, 2012 U.S. Dist. LEXIS 202881, at *18 n.8 (N.D. Ga. Feb.
27, 2012) (the court considered security deeds the defendant appended to its objections to a report
and recommendation, even though the plaintiff did not append the deeds to her motion to amend her
complaint, and the defendant did not append the deeds to its opposition to the plaintiff’s motion)
(citing Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (“[W]here the
plaintiff refers to certain documents in the complaint and those documents are central to the plaintiff’s
claim, then the Court may consider the documents part of the pleadings for purposes of Rule 12(b)(6)
dismissal, and the defendant’s attaching such documents to the motion to dismiss will not require
conversion of the motion into a motion for summary judgment.”) (alteration in original)); Hamilton v.
Blum, No. 08-61336-CIV-ZLOCH/ROSENBAUM, 2009 U.S. Dist. LEXIS 138112, at *15 (S.D. Fla.
Dec. 4, 2009) (“[A]lthough the Shareholders’ Agreement and Amended Shareholders’ Agreement were
not attached to the Amended Complaint, the Court may consider both documents because Plaintiff
incorporated them by reference into the Amended Complaint, they appear to be central to the claims,
and Defendants have not disputed their authenticity.”).

                                                     4
        Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 5 of 30




      Shickles either instructed his administrative assistant Victoria Schulze to use her

email account, “victoria.schulze@simplehelix.com”, or himself used Schulze’s email

account, to reply to Luce: “That is confirmed.” (Id.) The confirmation email sent from

Schulze’s account copied Shickles via his Simple Helix email account,

“steve@simplehelix.com.” (Id.) Thereafter, Relus refunded the $501,207 overpayment

to Shickles’s personal Wells Fargo bank account via a wire transfer. (Doc. 1-1 ¶ 17).

      In its October 8, 2020, memorandum opinion and order, this court held Simple

Helix did not state plausible account stated or breach-of-contract claims against Relus.

The court assessed the account stated and breach-of-contract claims concurrently

pursuant to the account stated paradigm, as both claims concerned an agreement or

promise by Relus to refund the $501,207 sum Simple Helix overpaid for materials,

supplies, and services. The court concluded Relus discharged any contractual duty to

refund Simple Helix the $501,207 overpayment. Specifically, Simple Helix’s allegations

established that Shickles, acting as Simple Helix’s agent, bound Simple Helix to his

refund instructions, and, therewith, bound Simple Helix to the $501,207 wire transfer

he procured from Relus.

      Critically, Simple Helix irrefutably established that Shickles possessed either the

implied or apparent authority to request Relus refund the $501,207 overpayment

pursuant to his instructions, and, therewith, bind Simple Helix to Relus’s wire transfer.

Simple Helix alleged “it overpaid Relus by $501,207.00”, (doc. 1-1 ¶ 63) (emphasis
                                           5
        Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 6 of 30




added), and it “rendered the statement of the account to Relus in the form of an email

request for a refund of the overpaid amount.” (Doc. 1-1 ¶ 36). Simple Helix thus

imputed Shickles’s overpayment and refund request to itself, and, by extension, tacitly

averred that Shickles retained sufficient agency authority to contract and bind Simple

Helix to these acts. Therefore, pursuant to its own allegations, Shickles’s acts and

representations were attributable to Simple Helix. Concomitantly, Relus transferred the

$501,207 to Shickles’s personal bank account pursuant to the email request from Simple

Helix (via Shickles’s agency authority), and, therewith, discharged its duty to refund

Simple Helix the $501,207 overpayment.

      Further, the equitable estoppel doctrine foreclosed Simple Helix’s contention it

formed a binding contract with Relus via Shickles’s refund request and wiring

instructions, yet was not bound by the $501,207 wire transfer Relus furnished pursuant

to such instructions. To wit, because Relus detrimentally relied upon Shickles’s

misrepresentations, and Simple Helix enabled Shickles’s misconduct by appointing him

CEO and failing to “discover[] [his] scheme”, (doc. 1-1 ¶ 26), Simple Helix – rather

than Relus – should, in equity, bear the loss of Shickles’s deceit. (Doc. 27 at 53–59).

      Finally, the court rejected Simple Helix’s passing request in its response brief to

amend its Complaint to replead its contractual claims. However, the court nonetheless

suggested Simple Helix could seek leave to amend its Complaint pursuant to Federal

Rule of Civil Procedure 15, for the purpose of “presenting well-pleaded averments
                                            6
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 7 of 30




portraying Relus’s nonperformance of a contractual duty.”4 (Id. at 59).

B.     Simple Helix’s Proposed Amendments

       Simple Helix proposes to file an Amended Complaint that would aver new

account stated and breach-of-contract claims against Relus based upon the afore-

described $501,207 wire transfer. The account stated claim (“Count I”) asserts that

Simple Helix “paid Relus $501,207.00 more than was due on its account.” (Doc. 28-1

¶ 23). Simple Helix alleges that “[u]pon being alerted of the overpayment, Relus

acknowledged the overpayment and the amount of $501,207.00 to be refunded to

Simple Helix.” (Id. ¶ 24). Simple Helix avers that “[w]hile Relus attempted to resolve

the stated account, it failed to act in a reasonable manner, and, instead of resolving the

account by sending to Simple Helix the $501,2017.00 it was owed, Relus wired the

money to an account at a bank [Wells Fargo] that it knew, or had reason to know did

not belong to Simple Helix.” (Id. ¶ 26).

       Likewise, Simple Helix’s proposed breach-of-contract claim (“Count II”) alleges

the “[p]arties’ conduct, actions, and course of dealing” engendered a contract whereby

“Relus [would] provide materials, supplies, and services to [Simple Helix], and [Simple

Helix] would timely pay Relus the purchase price.” (Id. ¶ 29). Simple Helix avers “it



4
  The court dismissed Simple Helix’s open account, money paid by mistake, conversion, and money
had and received claims against Relus, (doc. 27 at 36–41, 45–48), and Simple Helix does not reassert
these claims in its proposed Amended Complaint. (Doc. 28-1).
                                                  7
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 8 of 30




overpaid Relus by $501,207.00”, (id. ¶ 30), and maintains that because “Relus never

provided any additional materials, supplies, or services that would entitle Relus to retain

any portion of the $501,207.00 overpayment”, Relus incurred an obligation to refund

Simple Helix the $501,207 overpayment. (Id. ¶¶ 31–32). Simple Helix alleges “Relus

breached its contractual obligation to refund the money to Simple Helix by ignoring the

apparent signs of fraud by Shickles and sending the money belonging to Simple Helix

to an account at a bank [Wells Fargo] that it knew, or had reason to know, did not

belong to Simple Helix.” (Id. ¶ 33).

       Simple Helix requests “compensatory damages, interest, attorneys’ fees, costs,

and all other just and proper relief” for its account stated and breach-of-contract claims.

(Id. ¶¶ 27, 34).

                                   II. DISCUSSION

       Pursuant to Federal Rule of Civil Procedure 15(a), a court should “freely give

leave [to amend a complaint] when justice so requires.” Fed. R. Civ. P. 15(a)(2).

       “In the absence of any apparent or declared reason — such as undue
       delay, bad faith or dilatory motive on the part of the movant, repeated
       failure to cure deficiencies by amendments previously allowed, undue
       prejudice to the opposing party by virtue of allowance of the amendment,
       futility of amendment, etc. — the leave sought should as the rules require
       be ‘freely given.’” Loggerhead Turtle v. County Council of Volusia County,
       Florida, 148 F.3d 1231, 1255 (11th Cir. 1998) (quoting Foman v. Davis, 371
       U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962)).

Brown v. Williamson, 134 F. Supp. 2d 1286, 1288 (M.D. Ala. 2001).

                                            8
        Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 9 of 30




       However, “a district court may properly deny leave to amend the complaint

under Rule 15(a) when such amendment would be futile.” Hall v. United Ins. Co. of Am.,

367 F.3d 1255, 1262–63 (11th Cir. 2004) (citing Foman, 371 U.S. at 182). Futility ensues

“when the complaint as amended is still subject to dismissal.” Id. at 1263 (citing Burger

King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999) (citation omitted)). Here,

therefore, the court must determine whether Simple Helix’s proposed account stated

and breach-of-contract claims would survive a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6). See Hoke v. Lyle, 716 F. App’x 930, 931 (11th Cir. 2018)

(“A proposed amendment is futile when the complaint as amended would not survive

a Rule 12(b)(6) motion to dismiss.”) (citing Burger King Corp., 169 F.3d at 1320).

       Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a complaint

if it fails to state a claim for which relief may be granted. In Ashcroft v. Iqbal, 556 U.S.

662 (2009), the Court revisited the applicable standard governing Rule 12(b)(6) motions

to dismiss. First, courts must take note of the elements a plaintiff must plead to state

the applicable claims at issue. Id. at 675.

       After establishing the elements of the claim at issue, the court identifies all well-

pleaded, non-conclusory factual allegations in the complaint and assumes their veracity.

Id. at 679. Well-pleaded factual allegations do not encompass mere “labels and

conclusions,” legal conclusions, conclusory statements, or formulaic recitations and

threadbare recitals of the elements of a cause of action. Id. at 678 (citations omitted).
                                              9
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 10 of 30




In evaluating the sufficiency of a plaintiff’s pleadings, the court may draw reasonable

inferences in plaintiff’s favor. Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d

1242, 1248 (11th Cir. 2005).

       Third, a court assesses the complaint’s well-pleaded allegations to determine if

they state a plausible cause of action based upon the identified claim’s elements. Iqbal,

556 U.S. at 678. Plausibility ensues “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged,” and the analysis involves a context-specific task requiring a court

“to draw on its judicial experience and common sense.” Id. at 678, 679 (citations

omitted). The plausibility standard does not equate to a “probability requirement,” yet

it requires more than a “mere possibility of misconduct” or factual statements that are

“merely consistent with a defendant’s liability.” Id. at 678, 679 (citations omitted).

       To recount, Simple Helix’s proposed Amended Complaint asserts claims against

Relus for an account stated and breach of contract. As elaborated in the following

discussion, Simple Helix’s new account stated and breach-of-contract claims establish

Shickles’s authority to bind Simple Helix to Relus’s executed, $501,207 wire transfer.

Shickles and Simple Helix’s agency relationship, in turn, establishes that Relus

discharged its contractual duty to refund Simple Helix the $501,207 overpayment via

its wire transfer to Shickles’ Wells Fargo account. Accordingly, Simple Helix’s proposed

Amended Complaint warrants dismissal due to its futility.
                                            10
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 11 of 30




       An account stated constitutes “an agreement between parties who have had

previous monetary transactions.” Karrh v. Crawford-Sturgeon Ins., Inc., 468 So. 2d 175, 176

(Ala. Civ. App. 1985) (citation omitted). Thus,

              An account stated is a post-transaction agreement. It is not founded
       on the original liability, but is a new agreement between parties to an
       original account that the statement of the account with the balance struck
       is correct and that the debtor will pay that amount. It is as if a promissory
       note had been given for the balance due.

              A prima facie case on an account stated is made when the plaintiff
       proves (1) a statement of the account between the parties is balanced and
       rendered to the debtor; (2) there is a meeting of the minds as to the
       correctness of the statement; and (3) the debtor admits liability. The
       debtor’s admission to the correctness of the statement and to his liability
       thereon can be express or implied. An account rendered, and not objected
       to within a reasonable time becomes an account stated, and failure to
       object will be regarded as an admission of correctness of the account.

Stacey v. Peed, 142 So. 3d 529, 532 (Ala. 2013) (citations omitted).

       An account stated thus properly constitutes “a new agreement between parties

to an original account that the statement of the account with the balance struck is

correct and that the debtor will pay that amount.” Univ. of S. Ala. v. Bracy, 466 So. 2d

148, 150 (Ala. Civ. App. 1985) (citation omitted). Once a plaintiff proves a prima facie

case of an account stated, the burden shifts to a defendant to assert any available legal

defense. Karrh, 468 So. 2d at 176 (citation omitted). Importantly, an “account is a



                                            11
        Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 12 of 30




general term which covers an item of indebtedness, by contract, express or implied.” Stacey,

142 So. 3d at 532 (citations omitted) (emphasis in original).

       Relatedly, to state a viable breach-of-contract claim, Simple Helix must allege:

“(1) the existence of a valid contract binding the parties; (2) the plaintiff’s performance

under the contract; (3) the defendant’s nonperformance; and (4) damages.” Capmark

Bank v. RGR, LLC, 81 So. 3d 1258, 1267 (Ala. 2011) (citation omitted).

       Like its original contractual claims, Simple Helix’s proposed account stated and

breach-of-contract claims both concern the same contract properly arising under the

account stated framework: an agreement or promise by Relus to refund the $501,207

sum Simple Helix overpaid for materials, supplies, and services.                 Simple Helix’s

allegations vis-à-vis the “[p]arties’ conduct, actions, and course of dealing” reference a

prior monetary transaction between Simple Helix and Relus, whereas the agreement

regarding the refund constitutes a post-transaction contract, that is, an account stated.

Therefore, the court will assess Simple Helix’s proposed account stated and breach-of-

contract claims concurrently pursuant to the foregoing standards.5


5
  The allowance to file an amended complaint flowed from specific allegations in Simple Helix’s
Complaint, now repeated in the Amended Complaint, suggesting a binding practice from the parties’
“conduct, actions, and course of dealing.” (Doc. 1-1 at 16, ¶ 62; Doc. 28-1 at ¶ 29). Given the
circumstances of the case, the language implicitly suggests that the handling of past overpayments
engendered a contractual obligation whereby Relus would return any overpayment to Simple Helix by
refunding the account from which Simple Helix initiated a payment. Such an established “course of
dealing” would create contractual rights:

       In other contexts, “course of dealing” is defined as “a sequence of previous conduct
                                                 12
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 13 of 30




        Simple Helix’s proposed Amended Complaint fails to plausibly allege account

stated and breach-of-contract claims for effectively the same reasons discussed in the

court’s October 8, 2020, memorandum opinion and order. As portrayed in its original

Complaint, the allegations in Simple Helix’s proposed Amended Complaint concretely

establish that Shickles possessed either the implied or apparent authority to demand

Relus refund the $501,207 overpayment pursuant to his confirmation of the wiring

instructions, and, therewith, bind Simple Helix to Relus’s conforming wire transfer.



        between the parties to a particular transaction which is fairly to be regarded as
        establishing a common basis of understanding for interpreting their expressions and
        other conduct.” Ala. Code 1975, § 7–1–205(1). A course of dealing is “relevant not
        only to the interpretation of express contract terms, but may [itself] constitute contract
        terms.” James J. White & Robert S. Summers, Handbook of the Law Under the Uniform
        Commercial Code § 3–3, at 98 (2d ed.1980). Indeed, it “may not only supplement or
        qualify express terms, but in appropriate circumstances, may even override express
        terms.” Id. (emphasis added).

Marshall Durbin Farms, Inc. v. Fuller, 794 So. 2d 320, 325 (Ala. 2000); see also Ex parte Coussement, 412 So.
2d 783, 786 (Ala. 1982) (“A course of dealing is shown through prior transactions of the parties. . . .
A course of dealing is a course of ‘previous conduct between the parties . . . .’”) (citations omitted).

However, Simple Helix did not aver any facts evincing a contract emanating from a course of dealing;
rather, as portrayed the breach of contract allegations essentially state an account stated claim. Indeed,
Simple Helix represents that the parties never encountered an overpayment until the transaction
underlying its pleadings:

        Relus and Simple Helix had a history of business transactions wherein Simple Helix
        would purchase materials from Relus and then accurately pay Relus for those
        materials; no more, no less. In all those years of numerous transactions, Simple Helix
        had never once made a colossal overpayment of more than half-a-million dollars.
        However, when such a sizeable overpayment actually happened for the first time ever
        between Simple Helix and Relus . . . .

(Doc. 28 at 5). The foregoing contention forecloses the existence of a course-of-dealing contract
separate from the account stated claim.
                                              13
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 14 of 30




      As elaborated in the court’s October 8, 2020, memorandum opinion and order,

“[a]n agent’s authority to contract on behalf of his principal must be either expressed,

implied, or apparent.” Mercedes-Benz U.S. Int’l, Inc. v. Cobasys, LLC, 605 F. Supp. 2d

1189, 1203 (N.D. Ala. 2009) (quoting Lawler Mobile Homes, Inc. v. Tarver, 492 So. 2d 297,

304 (Ala. 1986)). Alabama law further provides:

      [i]mplied authority may be viewed as actual authority given implicitly by
      the principal to the agent; and, as otherwise stated, it is actual authority
      circumstantially proved, or evidenced by conduct or inferred from course
      of dealing between the alleged principal and agent. It differs from apparent
      authority in that it is authority which the principal intended that the agent
      should have.

Patterson v. Page Aircraft Maint., Inc., 283 So. 2d 433, 125–26 (Ala. Civ. App. 1973)

(quoting 2A C.J.S. Agency § 153). Further, an agent retains the authority to “[d]o

everything necessary or proper and usual in the ordinary course of business for effecting

the purpose of his agency.” Ala. Code § 8-2-4.

      As for apparent authority, a “principal is bound by acts of his agent under a

merely ostensible authority to those persons only who have in good faith and without

want of ordinary care incurred a liability or parted with value upon the faith thereof.”

Id. § 8-2-6. In addition, a principle clothes an agent with apparent authority by “holding

the potential agent out to third parties as having the authority to act.” Malmberg v. Am.

Honda Motor Co., 644 So. 2d 888, 891 (Ala. 1994). Similarly, an agent’s apparent

authority is “implied where the principal passively permits the agent to appear to a third
                                           14
        Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 15 of 30




person to have the authority to act on [the principal’s] behalf.” Kindred Nursing Ctrs. E.,

LLC v. Jones, 201 So. 3d 1146, 1154–55 (Ala. 2016) (quoting Carraway v. Beverly Enters.

Ala., Inc., 978 So. 2d 27, 30 (Ala. 2007)).

       Therefore, the “doctrine of apparent authority does not rest upon what one

thinks an agent’s authority may be, or what the agent holds out his authority to be;

rather, the doctrine of apparent authority is based on the principal’s holding the agent

out to a third person as having the authority under which he acts.” Fletcher v. Lupo, No.

2:08-CV-01844-JEO, 2011 WL 13233198, at *7 (N.D. Ala. July 5, 2011), rept. &

recommend. adopted sub nom. Major Gen. Paul Fletcher v. Lupo, No. 2:08-CV-01844-JEO,

2011 WL 13233423 (N.D. Ala. Sept. 8, 2011) (quoting Johnson v. Shenandoah Life Ins. Co.,

281 So. 2d 636, 640 (Ala. 1973) (emphasis in original)). “Apparent authority rests upon

what the principal, not the alleged agent, conveys to a third party.” Id.

       Consistent with these principles, therefore, “[a]n agent acts with apparent

authority only when a third party’s belief that the agent acts with authority is reasonable

and is traceable to a manifestation made by the principal.” RESTATEMENT (THIRD) OF

AGENCY § 6.11. As the Restatement (Third) of Agency elaborates, an agent’s apparent

authority to act arises as “to a third person by . . . conduct of the principal which,

reasonably interpreted, causes the third person to believe that the principal consents to

have the act done on his behalf by the person purporting to act for him.” Id. § 27.


                                              15
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 16 of 30




      The allegations in Simple Helix’s proposed Amended Complaint effectively

mirror those in its original Complaint, save two substantive differences. First, whereas

Simple Helix originally alleged “it overpaid Relus by $501,207.00”, (doc. 1-1 ¶ 63)

(emphasis added), and it “rendered the statement of the account to Relus in the form

of an email request for a refund of the overpaid amount”, (id. ¶ 36), Simple Helix newly

alleges “it overpaid Relus by $501,207.00”, but omits specific reference to furnishing

Relus the emailed refund request. (Doc. 28-1 ¶ 30) (emphasis added). Rather, Simple

Helix merely alleges Relus was “alerted [to] the overpayment.” (Id. ¶ 24).

      Relatedly, whereas Simple Helix originally alleged Relus failed to “act[]

appropriately” in refunding the $501,207 overpayment, (doc. 1-1 ¶ 26), Simple Helix

newly alleges “Relus breached its contractual obligation to refund the money to Simple

Helix by ignoring the apparent signs of fraud by Shickles and sending the money

belonging to Simple Helix to an account at a bank that it knew, or had reason to know,

did not belong to Simple Helix.” (Doc. 28-1 ¶ 33).

      Despite Simple Helix’s new allegations, the proposed Amended Complaint

nevertheless fails to state plausible account stated and breach-of-contract claims. First,

and significantly, by re-alleging that “it overpaid Relus by $501,207.00”, (id. ¶ 30)

(emphasis added), Simple Helix again attributes Shickles’s conduct as its own, because

it was Shickles who overpaid Relus. By extension, Simple Helix “tacitly avers that

Shickles retained sufficient agency authority to . . . bind Simple Helix to” the acts
                                           16
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 17 of 30




incident to the overpayment, i.e., effecting the refund of the sum. (Doc. 27 at 53).

Thus, like its original allegations, Simple Helix’s new allegations establish that Shickles’s

actions remain ascribed to Simple Helix. See RESTATEMENT (THIRD) OF AGENCY §

6.11(2) (“A representation by an agent made incident to a contract or conveyance is

attributed to a disclosed or unidentified principal as if the principal made the

representation directly when the agent had actual or apparent authority to make the

contract or conveyance unless the third party knew or had reason to know that the

representation was untrue or that the agent acted without actual authority in making

it.”).

         Consequently, by embracing Shickles’s transaction encompassing the $501,207

overpayment as its own, Simple Helix forecloses the plausibility of any allegation that

Shickles lacked agency authority to bind Simple Helix to the ensuing contractual

agreement with Relus. To recount, the alleged contractual agreement emerged when

Relus acknowledged Shickles’s instruction to refund the $501,207 overpayment to the

designated Wells Fargo account. See docs. 16-1 & 28-1. Crucially, because this

agreement concerned Relus refunding the overpayment, and Shickles tendered the

overpayment pursuant to the agency authority Simple Helix implicitly acknowledges,

Shickles retained authority to furnish the concomitant refund instructions as an incident

to the overpayment and his underlying agency authority. See Coston-Riles Lumber Co. v.

Ala. Mach. & Supply Co., 95 So. 577, 578 (Ala. 1923) (“As a general rule of law every
                                             17
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 18 of 30




grant of power implies and carries with it, as an incident, authority to do whatever acts,

or use whatever means are reasonably necessary and proper to the accomplishment of

the purpose for which the agency was created. Such incidental authority includes all acts

and things which are connected with and essential to the business in hand; it is measured

by the nature and necessities of the purpose to be accomplished, and is prima facie

coextensive with the business intrusted to the agent’s care.”) (quoting 2 CORP. JUR. 578

§ 220); Ala. Code § 8-2-4; RESTATEMENT (THIRD) OF AGENCY § 3.03 (“A principal may

also make a manifestation by placing an agent in a defined position in an organization

or by placing an agent in charge of a transaction or situation. Third parties who interact

with the principal through the agent will naturally and reasonably assume that the agent

has authority to do acts consistent with the agent’s position or role unless they have

notice of facts suggesting that this may not be so.”); RESTATEMENT (SECOND)            OF

AGENCY § 35 (“Unless otherwise agreed, authority to conduct a transaction includes

authority to do acts which are incidental to it, usually accompany it, or are reasonably

necessary to accomplish it.”); ALA. CORP. L § 5:38 (“A corporate officer may . . . be

considered to have what is termed ‘inherent authority’ arising from the responsibility

with which the officer is invested. Inherent authority, though bearing a resemblance to

apparent authority because of its emphasis on the responsibilities of a position, does

not require a holding out by the principal. It is based more on the unfairness of


                                           18
          Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 19 of 30




disallowing an obligation on the principal’s part rather than on strict principles of

agency.”).

         Thus, just as Shickles possessed authority to furnish the overpayment and bind

Simple Helix thereto, Shickles possessed authority to instruct Relus as to the refund and

bind Simple Helix to his instructions. Accordingly, Shickles’s refund instructions

remain attributable to Simple Helix. See Republic Iron & Steel Co. v. Self, 68 So. 328, 329

(Ala. 1915) (If an agent’s wrongful conduct constituted “an incident to carrying on the

master’s business, the master may be held liable, though he did not authorize the agent

to resort to such means in rendering the service for which he was employed.”), overruled

on other grounds by Cooper v. Ala. Farm Bureau Mut. Cas. Ins. Co., 385 So. 2d 630 (Ala. 1980);

c.f. A. P. Carrico & Son v. J. E. Duval Printing Co., 121 So. 59, 62 (Ala. 1929) (“A

superintendent authorized to negotiate and sign a contract has implied authority to

modify such contract.”). 6


6
    Furthermore, as discussed in the court’s October 8, 2020, memorandum opinion and order,

         Simple Helix deemed Shickles a “manager” and an officer in verified complaints and
         affidavits in its state court case against Shickles. Pursuant to a line of longstanding
         Alabama law, “[u]nless the authority of a general manager is restricted, his authority
         and powers are coextensive with the powers of the corporation itself, and he has the
         authority to do any act on its own behalf . . . in the ordinary course of the company’s
         business.” In re Int’l Resorts, Inc., 46 B.R. 405, 415–16 (N.D. Ala. 1984) (quoting Belcher,
         348 F. Supp. at 122) (second alteration in original); see also Anderson v. McAllister Towing
         & Transp. Co., 17 F. Supp. 2d 1280, 1289 (S.D. Ala. 1998), aff’d sub nom. Anderson v.
         McAllister Towing, 202 F.3d 287 (11th Cir. 1999) (same) (citing Belcher, supra; W.T.
         Rawleigh Co. v. Phillips, 167 So. 271, 272 (Ala. 1936) (“A general manager has broad
         powers and implied authority to control the affairs of the company.”)).

                                                     19
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 20 of 30




        Indeed, although Simple Helix does not, as in its original Complaint, newly allege

that it emailed Relus the refund instructions, it nevertheless again implicitly adopts

Shickles and Relus’s refund agreement as its own, for Simple Helix could not press any

contractual rights via the instant account stated and breach-of-contract claims if

Shickles did not bind Simple Helix to the refund promise. That is, if Shickles acted

without agency authority in securing Relus’s promise to refund the overpayment, then

Simple Helix enjoys no rights vis-à-vis the ensuing agreement. However, by claiming

an entitlement to relief via an account stated and breach of contract, Simple Helix

necessarily repudiates the possibility “Shickles was acting outside the scope of his



(Doc. 28 at 54 n.31). These agency principles buttress the conclusion that when Shickles instructed
Relus as to the refund, he acted not only within the scope of the authority Simple Helix impliedly
embraces vis-à-vis his tender of the overpayment, but also within his inherent managerial powers. See
Simpson & Harper v. Harris & Scrandrett, 56 So. 968, 969 (Ala. 1911) (“If [the agent] was the general
manager of plaintiffs’ business, and this contract was within the line of such business, and within the
sphere of his powers as such manager, then he had the right to bind plaintiffs as to and by this
contract.”); Pickens Co. v. Thomas, 111 S.E. 27, 28 (Ga. 1922) (“If a person imposes upon another the
duties and responsibilities involving the management and control of a business, such person will be
presumed to have authority to represent his employer in any matter within the scope of the business;
and this rule applies peculiarly to corporations which act only through their officers and agents.”);
Martin v. McLain, 180 S.E. 510, 511 (Ga. Ct. App. 1935) (“While an authorization to a person to
manage a business, such as a farm, would not generally include authority to make unusual or
extraordinary contracts with reference thereto, . . . it would empower such person to make such
contracts as are incidental to such operation, which are usually made in it, or are reasonably necessary
in conducting it . . . .”); c.f. Hargrove v. Armour Fertilizer Works, 120 S.E. 800, 802 (Ga. Ct. App. 1923)
(“The purchase of fertilizers on account, to be used in the business of farming, may be said as a matter
of law to be a transaction within the scope of the business.”); see also RESTATEMENT (SECOND) OF
AGENCY § 73(a) (“Unless otherwise agreed, authority to manage a business includes authority . . . to
make contracts which are incidental to such business, are usually made in it, or are reasonably necessary
in conducting it.”); ALA. CORP. L § 5:43 (“[W]here a general manager is held out by the corporation as
having authority beyond that actually conferred or implied, the corporation will be bound by the
manager’s actions despite those limitations.”).
                                                       20
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 21 of 30




authority in requesting $501,207.00 be sent to [the Wells Fargo] bank account.” (Doc.

31 at 5). Therefore, Simple Helix effectively concedes Shickles possessed authority to

issue the refund instructions and bind Simple Helix to the same.

      Simple Helix finds no refuge in its allegations that Relus “knew, or had reason

to know, that Shickles was acting without actual authority in requesting that funds be

diverted to his personal bank account”, (doc. 28 at 3), and that Relus “ignor[ed] the

apparent signs of fraud by Shickles.” (Doc. 28-1 ¶ 33). Simple Helix insists “Relus did

not exercise reasonable diligence or prudence in ascertaining whether Shickles had the

authority to redirect money into an unfamiliar bank account, despite the various red-

flag signals obligating Relus to do so.” (Id. at 6). It maintains the “novel, red-flag

circumstances [of the refund request] created a burden for Relus to act prudently in

determining if such a unique request (of refunding money to an account from which it

did not originate) was within the agent’s actual authority.” (Id. at 5). However, when

viewed from Relus’s third-party perspective, these “red-flag” circumstances do not

plausibly belie Shickles’s agency authority. See Fletcher, 2011 WL 13233198, at *7;

RESTATEMENT (THIRD) OF AGENCY § 6.11 (an agent’s apparent authority to act arises

from the principal’s manifestations to a third party).

      Importantly, the refund instructions flashed ominously not simply based upon

the directive to refund the $501,207 overpayment to a discrepant bank account; it raised

“red flags” because the directive apparently issued from Finley – who, from Relus’s
                                           21
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 22 of 30




standpoint, neither served as Simple Helix’s employee nor agent. So the pleading does

not plausibly portray that Relus’s suspicion as to the refund instructions landed upon

the person who exercised authority: Shickles. Rather, the suspicion docked upon the

identity Shickles used to perpetrate the fraud: Finley. As Simple Helix highlights, “Relus

recognized that such a request could be part of a fraudulent scheme and questioned the

request” via Luce’s confirmation email. (Doc. 31 at 5). And, significantly, the

subsequent email confirming the refund instructions originated from Schulze’s account

– who, according to the original Complaint, “was Shickles’[s] administrative assistant at

the time”, (doc. 1-1 ¶ 16) – and copied Shickles via his Simple Helix email account,

“steve@simplehelix.com.” 7 (Doc. 16-1 at 1).

        Crucially, therefore, as to Relus, the once-suspect demand conveyed by a person

apparently lacking authority to request the $501,207 refund – Finley – was sanctioned



7
 Relus thus erroneously states “an email was sent from the [Finley email account] confirming the
wiring instructions”, (doc. 28-1 ¶ 16):

        Indeed, when the exhibits [to a pleading] contradict the general and conclusory
        allegations of the pleading, the exhibits govern. See Associated Builders, Inc. v. Ala. Power
        Co., 505 F.2d 97, 100 (5th Cir.1974) (“Conclusory allegations and unwarranted
        deductions of fact are not admitted as true, especially when such conclusions are
        contradicted by facts disclosed by a document appended to the complaint. If the
        appended document, to be treated as part of the complaint for all purposes under Rule
        10(c), Fed. R. Civ. P., reveals facts which foreclose recovery as a matter of law,
        dismissal is appropriate.” (citation omitted)); Simmons [v. Peavy–Welsh Lumber Co., 113
        F.2d 812, 813 (5th Cir. 1940)] (“Where there is a conflict between allegations in a
        pleading and exhibits thereto, it is well settled that the exhibits control.”).

Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1206 (11th Cir. 2007).
                                                       22
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 23 of 30




by a corporate officer apparently or impliedly possessing such authority – Shickles.

Based upon these circumstances, and absent any allegations Relus knew Shickles

assumed the identity of Finley or Schulze, Simple Helix does not plausibly allege Relus

“ignor[ed] the apparent signs of fraud by Shickles.”8 (Doc. 28-1 ¶ 33). To the contrary,

by virtue of the Schulze confirmation email copying Shickles, Relus reasonably

discerned that Shickles, based upon his authority, confirmed the request to refund the




8
  Importantly, in opposing Relus’s April 23, 2020, Motion to Dismiss, Simple Helix implicitly
renounced any allegations Relus knew of Shickles’s fraud:

        Relus’[s] participation [in] or knowledge of [Shickles’s] fraud is not an element of
        [Simple Helix’s] claims . . . against Relus. . . . The level to which Relus knew of or
        participated in Shickles’[s] wrongdoing, which will not be known until after discovery,
        is immaterial to the elements of Simple Helix’s claim for account stated. . . . [N]one of
        the elements of a claim for breach of contract require that Simple Helix allege
        knowledge of or participation in any wrongdoing by Shickles.

(Doc. 25 at 1, 6, 9). Thus, neither Simple Helix’s original Complaint nor its proposed Amended
Complaint alleges Relus knew Shickles fraudulently assumed Finley’s identity in rendering the refund
instructions. The lack of any such allegations renders inoperative Simple Helix’s allusion to the
possibility that discovery may uncover Relus’s knowledge of Shickles’s fraud. See Ashcroft v. Iqbal, 556
U.S. 662, 678–89 (2009) (“Rule 8 . . . does not unlock the doors of discovery for a plaintiff armed with
nothing more than conclusions.”); Almanza v. United Airlines, Inc., 851 F.3d 1060, 1074 (11th Cir. 2017)
(“Under Twombly and Iqbal, . . . only plausible-and not merely possible-claims survive a Rule 12(b)(6)
motion to dismiss.”); In re LTL Shipping Servs. Antitrust Litig., No. 1:08-MD-01895-WSD, 2009 U.S.
Dist. LEXIS 14276, at *55–56 (N.D. Ga. Jan. 28, 2009) (The plaintiffs’ amended complaint warranted
dismissal in part because “[e]mbedded in [its] allegations is the prospect, unsupported by factual
allegations, that discovery might support that an antitrust conspiracy did in fact result from the
confluence of the events alleged”, and such a prospect remained insufficient to state a plausible claim
for relief.); In re Intelligroup Sec. Litig., 527 F. Supp. 2d 262, 278 (D.N.J. 2007) (“[N]o ‘reassurances of
the plaintiff’s counsel’ that discovery would soon flesh out a plaintiff’s claim, which is pled so that it
is ‘just shy of a plausible entitlement,’ can prevent Fed. R. Civ. P. 12(b)(6) dismissal.”) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 560 n.6 (2007)).

                                                    23
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 24 of 30




$501,207 to the designated Wells Fargo account.9 See RESTATEMENT (THIRD)                                OF

AGENCY § 6.11. That is, a company official with authority validated Relus’s

confirmation efforts – Shickles -- not the purported person who engendered the

suspicion -- Finley. In short, Shickles’s deception cast fleeting aspersions only upon the

validity of Finley’s authority, not upon his own.

        Accordingly, because the pleadings portray that Shickles possessed authority to

effect Relus’s refund of the $501,207 overpayment, Simple Helix remains bound by

Shickles’s confirmation of the refund instructions. See Overton v. Harrison, 93 So. 564,

565 (Ala. 1922) (“As a general rule, the principal . . . is invested by the authorized act of

the agent, for the benefit and advantage of the principal, with every right and burdened

with every liability arising out of or pertaining to the contract as perfectly as if the

principal had, in his own name and person, made the contract.”); 3 AM. JUR. 2D Agency



9
  Simple Helix urges “it is usually a question for the trier of fact whether a reasonable person in the
position of a third party would believe than an agent had the authority or the right to a particular act.”
(Doc. 28 at 4) (quoting RESTATEMENT (THIRD) OF AGENCY 2.03 cmt. d. (2006)). Similarly, Simple
Helix emphasizes its allegations “are sufficient to show that Relus knew or had reason to know
Shickles was acting outside the scope of his apparent authority, which must be taken as true and read
in the light most favorable to Simple Helix.” (Doc. 31 at 8). However, the court does not resolve any
valid factual disputes in assessing the sufficiency of Simple Helix’s new allegations. Rather, the court
merely ascertains whether the new allegations state plausible claims for relief. See Iqbal, 556 U.S. at 678;
Twombly, 550 U.S. at 557. As discussed above, Simple Helix’s allegations foreclose any plausible claims
that Relus breached a contractual duty, and the applicable legal standards do not alter this conclusion.
To reinforce, because Simple Helix implicitly acknowledges via its asserted contract rights that Shickles
acted within the scope of his agency powers in confirming the refund instructions, Simple Helix does
not plausibly contend “Relus did not exercise reasonable diligence or prudence in ascertaining whether
Shickles had the authority to redirect money into an unfamiliar bank account.” (Doc. 28 at 6).

                                                    24
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 25 of 30




§ 157 (“If an agent who acts with actual or apparent authority enters into a contract on

behalf of a disclosed principal, that principal and the third party are parties to the

contract.”). Because Relus refunded the $501,207 overpayment as directed by Shickles

pursuant to his authority, Relus discharged its duty to Simple Helix to refund the

overpayment. Concomitantly, Simple Helix fails to plausibly allege Relus breached a

contractual duty to furnish the $501,207 refund.

        Furthermore, despite Simple Helix’s protestations, the equitable estoppel

doctrine properly precludes the claims at bar: 10

        The purpose of the doctrine of equitable estoppel is to promote equity
        and justice in an individual case by preventing a party from asserting rights
        under a general rule of law when his own conduct renders the assertion of
        such rights contrary to equity and good conscience.

        In order for the doctrine of equitable estoppel to apply, a party must
        demonstrate:

        (1) That the person against whom estoppel is asserted, who usually must
        have knowledge of the facts, communicates something in a misleading
        way, either by words, conduct, or silence, with the intention that the
        communication will be acted on;




10
   Although equitable estoppel constitutes an affirmative defense, a “complaint may be dismissed if
an affirmative defense . . . appears on the face of the complaint.” Bingham v. Thomas, 654 F.3d 1171,
1175 (11th Cir. 2011) (citation omitted); see also Culver v. Lang, 935 So. 2d 475, 478 (Ala. Civ. App. 2006)
(“A party can obtain a dismissal [of a compliant] on the basis of an affirmative defense only when “the
affirmative defense appears clearly on the face of the pleading.”) (quoting Jones v. Alfa Mut. Ins. Co.,
875 So. 2d 1189, 1193 (Ala. 2003)).
                                                      25
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 26 of 30




      (2) That the person seeking to assert estoppel, who lacks knowledge of
      the facts, relies upon the communication; and

      (3) That the person relying would be harmed materially if the actor is later
      permitted to assert a claim inconsistent with his earlier conduct.

Wehle v. Bradley, 195 So. 3d 928, 939 (Ala. 2015) (internal citations, alterations, and

quotation marks omitted).

      As in its original Complaint, “[t]he equitable estoppel defense manifests plainly

on the face of Simple Helix’s [proposed Amended] Complaint.” (Doc. 27 at 56).

Simple Helix thus remains equitably estopped from asserting the instant account stated

and breach-of-contract claims for precisely the reasons discussed in the court’s October

8, 2020, memorandum opinion and order:

      Simple Helix[’s] [new allegations establish that] Shickles bound it to the
      agreement with Relus to refund the overpayment and, therefore it yields
      to Shickles’s May 31, 2017, refund instructions. Further, the May 31, 2017,
      refund request itself portrays Shickles’s – and, by ascription, Simple
      Helix’s – ‘intention that the [refund request] [would] be acted on.’ Wehle,
      195 So. 3d at 939. Next, the [proposed Amended] Complaint depicts that
      by wiring the $501,207 refund to Shickles’s Wells Fargo account, Relus
      ‘relie[d] upon the [refund request]’ without knowledge of the
      misrepresentations therein. Id. Finally, because Relus relinquished the
      $501,207 overpayment pursuant to Simple Helix’s instructions, Relus
      ‘would be harmed materially’ were Simple Helix ‘permitted to assert’ any
      additional right to a $501,207 payment. Id.

(Doc. 27 at 56–57).

      Simple Helix contends that because “Relus knew or should have known that

Shickles was acting outside his scope of apparent authority, Relus cannot escape liability
                                           26
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 27 of 30




on the basis of equitable estoppel because, in such a circumstance as demonstrated by

Simple Helix’s allegations, Relus was required to ascertain whether Shickles was within

his powers.” (Doc. 31 at 8). However, as elaborated in the foregoing discussion, Relus

sustained no reason to know or discern that Shickles acted outside of his authority.

Again, the pleading portrays that Shickles’s deception sullied Finley, not himself.

       Moreover, and again, “Simple Helix cannot at once acknowledge [via its asserted

contract rights] that Shickles retained the authority to demand the refund and maintain

that Relus should have done more to ascertain Shickles’s authority.” (Doc. 27 at 56

n.33) (citing Malmberg v. Am. Honda Motor Co., 644 So. 2d 888, 891 (Ala. 1994) (“When

one has reasonably and in good faith been led to believe, from the appearance of

authority which a principal permitted his agent to exercise, that a certain agency exists,

and in good faith acts on such belief to his prejudice, the principal is estopped from

denying such agency.”) (quoting Pearson v. Agric. Ins. Co., 25 So. 2d 164, 167 (Ala. 1946));

Van Derveer v. Strickland Bros. Mach. Co., 81 So. 197, 197 (Ala. Civ. App. 1919) (“When

a third party, in dealing with an agent, has ascertained the apparent authority with which

the principal has clothed the agent, he is under no further obligation to inquire into the

agent’s actual authority, and in such case a party dealing with the agent in good faith,

relying upon the apparent authority with which the principal has clothed the agent, in

the exercise of reasonable prudence is protected by the law as to all contracts made by

him with such agent within the scope of the apparent authority of such agent.”)).
                                            27
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 28 of 30




      Likewise, Simple Helix cannot again base its alleged contract rights upon

Shickles’s refund facilitation, “yet disavow it is bound by the $501,207 wire transfer

Relus furnished” pursuant to such facilitation. (Id. at 54). Like the original Complaint,

the proposed Amended Complaint depicts that Simple Helix enabled Shickles’s

misconduct by appointing him CEO and failing to “discover[] [his] scheme.” (Docs.

1-1 ¶ 26 & 28-1 ¶ 20). Nevertheless, as Relus emphasizes, Simple Helix “still [unjustly]

seeks to have Relus pay twice to compensate [Simple Helix] for its CEO’s fraud.” (Doc.

30 at 9). As referenced previously, however, Relus reasonably and detrimentally relied

upon the authority Simple Helix empowered Shickles to exercise (Shickles’s abuse of

such power notwithstanding).

      The court therefore reiterates that “seeing somebody must be a loser by this

deceit, it is more reason that he that employs and puts trust and confidence in the

deceiver should be a loser than a stranger.” (Doc. 27 at 58) (quoting Merchants’ Bank v.

State Bank, 77 U.S. 604, 646 (1870)). Based upon the allegations and valid factual

circumstances depicted in the proposed Amended Complaint, Simple Helix’s “own

conduct renders the assertion of [its account stated and breach-of-contract claims]

contrary to equity and good conscience.” Wehle, 195 So. 3d at 939. Thus, in equity, the

court must again foreclose Simple Helix’s attempt to impose upon Relus the loss of




                                           28
         Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 29 of 30




Shickles’s continuing ability “to deceive and steal from Simple Helix.” 11 (Doc. 28-1 ¶

20); see Eppes v. Thompson, 79 So. 611, 615 (Ala. 1918) (“Wherever one of two innocent

persons must suffer by the act of a third, he who enabled such third person to occasion

the loss must sustain it.”) (quoting H.C. & W.B. Reynolds Co. v. Reynolds, 67 So. 293, 296

(Ala. 1914)).

        In summary, Simple Helix does not plausibly allege Relus failed to discharge its

contractual duty to refund the $501,207 overpayment. To the contrary, the proposed

Amended Complaint establishes that Simple Helix – acting through Shickles –

instructed Relus to furnish the $501,207 refund via a wire transfer to the Wells Fargo

account, and that Relus performed its promise to refund the overpayment precisely as

instructed. Simple Helix thus remains estopped from denying the binding effect of


11
   The court heeds Simple Helix’s caution that if it remains estopped from denying Shickles’s agency
authority in the circumstances at bar, “then Relus could have acted with complete irresponsibility in
disposing of Simple Helix’s money upon any request from an apparent agent of Simple Helix,
regardless of the nature of the request.” (Doc. 31 at 6). “For example,” Simple Helix posits, “upon
such a request from a known agent, . . . Relus would be justified in taking the $501,207.00 of Simple
Helix’s money, converting it [to] cash, placing the cash in a suitcase, and leaving the suitcase at a quiet
corner of a parking lot deck in Atlanta.” (Id.) Simple Helix overstates the import of the court’s
assessment.

As elaborated in the foregoing discussion, Shickles possessed the authority to bind Simple Helix to
his refund instructions and Relus’s confirming wire transfer not because he enjoyed abstract, limitless
agency authority, but rather based upon Simple Helix’s own allegations and the specific facts of the
May 31, 2017, email exchange with Relus. To be sure, any number of circumstances could dictate a
contrary finding (including the circumstances of Simple Helix’s hypothetical case, which illustrates a
scenario overtly fraudulent). However, based upon Simple Helix tacitly averring Shickles possessed
authority vis-à-vis the transactions encompassing the tender and refund of the overpayment, and Relus
receiving Shickles’s confirmation to refund the overpayment to the Wells Fargo account, the instant
ruling does not grant “Relus carte blanche to always follow every instruction of an agent.” (Id. at 8).
                                                    29
       Case 5:20-cv-00453-HNJ Document 32 Filed 12/17/20 Page 30 of 30




Shickles’s misrepresentations and Relus’s $501,207 wire transfer. Accordingly, Simple

Helix’s proposed Amended Complaint fails to state a claim upon which relief can be

granted for an account stated or breach of contract, and, therewith, remains subject to

dismissal pursuant to Rule 12(b)(6).       Concomitantly, Simple Helix’s proposed

amendments to its account stated and breach-of-contract claims would be futile.

                        IV. CONCLUSION AND ORDER

      In accordance with the foregoing discussion, the court DENIES Simple Helix’s

Motion for Leave to File an Amended Complaint Under Federal Rule of Civil

Procedure 15.

      DONE this 17th day of December, 2020.

                                               ____________________________________
                                               HERMAN N. JOHNSON, JR.
                                               UNITED STATES MAGISTRATE JUDGE




                                          30
